DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-20 are pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “508” and “512” ([0023]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 3-10 are objected to because of the following informalities:  
Claim 1: In line 2, “so as to form a plurality corrugations” appears to be a misstatement of “so as to form a plurality of corrugations.”
In line 10, “the upstream openings” appears to be a misstatement of “the plurality of upstream openings.”
In line 13, “the downstream openings” appears to be a misstatement of “the plurality of downstream openings.”
In line 14, Applicant is respectfully advised to amend “the second face opposite the first face” to “the second face being opposite the first face” to improve grammar.
Claim 3: In line 2, “the corrugations” appears to be a misstatement of “the plurality of corrugations.”
Claims 4-6: In line 1, “the upstream openings and the downstream openings” appears to be a misstatement of “the plurality of upstream openings and the plurality of downstream openings.”
Claim 7: In line 1, “the upstream openings” appears to be a misstatement of “the plurality of upstream openings.” In line 2, “the downstream openings” appears to be a misstatement of “the plurality of downstream openings.”
Claim 8: In line 1, “the upstream openings” appears to be a misstatement of “the plurality of upstream openings.”
Claim 9: In line 1, “the downstream openings” appears to be a misstatement of “the plurality of downstream openings.”
Claim 10: In line 4, Applicant is respectfully advised to amend “the filter media is alternately folded” to “the filter media being alternately folded” improve grammar.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ter Horst (US 5,804,073).
Regarding claim 1, Ter Horst discloses a method for making a pleated structure (Abstract) for a filter pack structure (col. 1, lines 8-9) (i.e., a method of making a filter media pack) comprising:
scoring filter media 32 along longitudinal fold lines 34 to provide for subsequent pleating (Fig. 10; col. 6, lines 7-8) to form alternating peaks 18 and valleys 20 (Fig. 4; col. 4, lines 18-19) (i.e., scoring and folding a filter media sheet so as to form a plurality of corrugations in the filter media sheet);
scoring along a number of axes 36 which are preferably substantially perpendicular to fold lines 34 (col. 6, lines 8-10) (i.e., scoring each of the plurality of corrugations along a first bend axis of the filter media sheet; scoring each of the plurality of corrugations along a second bend axis of the filter media sheet);
folding the filter media 32 along axes 36 in alternating directions so as to provide the desired final zig-zag configuration of filter pack structure 10 (Figs. 4, 13; col. 7, lines 1-5) to form a structure 10 with face portions 16a facing incoming air (arrows in Fig. 4; col. 4, lines 23-24; col. 5, lines 32-35) and face portions 16b on the air leaving or outlet side (col. 4, lines 25-26), noting the openings between the face portions 16a in Fig. 4, and recognizing that such openings must be present between face portions 16b (e.g., col. 7, line 4: “alternating”; claim 1: “face portions at the fold”) (i.e., folding the filter media sheet at the first bend axis in a first direction so as to form a plurality of upstream openings positioned between two adjacent corrugations of the plurality of corrugations, the upstream openings positioned on a first face of the filter media pack; and folding the filter media sheet at the second bend axis in a second direction that is opposite of the first direction so as to form a plurality of downstream openings positioned between two adjacent corrugations of the plurality of corrugations, the downstream openings positioned on a second face of the filter media pack, the second face opposite the first face).

Regarding claim 3, Ter Horst teaches that adjacent peaks 18 can be secured or bonded with glue 22 or another suitable adhesive (Fig. 6; col. 4, lines 52-56) to enhance rigidity as desired (col. 4, lines 65-67) (i.e., applying a tacking adhesive between adjacent crests of the corrugations after the filter media sheet has been folded along the first bend axis and the second bend axis).

Regarding claim 4, Ter Horst teaches scoring to create a diamond-shaped pattern (col. 6, lines 21-23) so that the openings between folds are diamond shaped (e.g., Figs. 4, 5) (i.e., the upstream openings and the downstream openings are diamond shaped).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ter Horst as applied to claim 1 above, and further in view of Rocklitz (US 2011/0186504 A1).
Regarding claim 2, Ter Horst discloses all the limitations of claim 1, as discussed above. However, Ter Horst does not explicitly disclose that the filter media sheet is not stretched during folding of the filter media sheet.
Rocklitz discloses pleated filtration media ([0007]) that is formed by folding the media back and forth such that a large amount of media can be arranged in a relatively small volume ([0004]). Rocklitz teaches that the media can be made with a high cellulose content ([0014]), which is often desirable due to its low cost, and which is relatively non-stretchable ([0163]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Ter Horst by providing a filter media sheet that is not stretched during folding of the filter media sheet as taught by Rocklitz because filter media can be made with a high cellulose content to lower costs, cellulose being relatively non-stretchable (Rocklitz, [0014], [0163]).

Regarding claim 6, Ter Horst discloses all the limitations of claim 1, as discussed above. However, Ter Horst does not explicitly disclose upstream openings that are larger than the downstream openings.
Rocklitz teaches flutes in a media pack having tapered geometry (Figs. 5A-C; [0008], [0075]). Rocklitz teaches that this design can reduce pressure losses as flow moves along channels formed by tapered flutes, thus reducing pleat pack initial pressure drop ([0008]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Ter Horst by providing upstream openings that are larger than the downstream openings as taught by Rocklitz because flutes having tapered geometry can reduce pleat pack initial pressure drop (Rocklitz, [0008]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ter Horst as applied to claim 1 above, and further in view of Morgan (US 2006/0272305 A1).
Ter Horst discloses all the limitations of claim 1, as discussed above. However, Ter Horst does not explicitly disclose upstream openings that are substantially oval shaped.
Morgan discloses a filter using corrugated media (Abstract) with peaks 48 and valleys 50 (Fig. 2; [0011]) and folds 24, 26, 28 (i.e., bend axes) that allow the media to be folded back and forth upon itself (Figs. 3-5; [0010]). Morgan teaches that at the folds 26, 28, there are upstream 66 and downstream 68 channel-closure face portions (Fig. 3; [0013]) resulting in flow channels 52, 54 (i.e., openings) (Fig. 6; [0011]) that are substantially oval shaped (Fig. 6). Morgan teaches that this configuration enables higher usable filter media content per filter face area and volume ([0014]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Ter Horst by providing upstream openings that are substantially oval shaped as taught by Morgan because this configuration enables higher usable filter media content per filter face area and volume (Morgan, [0014]).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ter Horst in view of Rocklitz.
Regarding claim 10, Ter Horst discloses a filter pack structure (Fig. 4; col. 1, lines 8-9) (i.e., a filter media pack) comprising:
scored filter media 32 along longitudinal fold lines 34 for pleating (Fig. 10; col. 6, lines 7-8) to form alternating peaks 18 and valleys 20 (Fig. 4; col. 4, lines 18-19) (i.e., filter media scored and folded in a linear flow direction so as to form a plurality of flow channels);
scores along a number of axes 36 which are preferably substantially perpendicular to fold lines 34 (col. 6, lines 8-10) so that the filter media 32 is folded along axes 36 in alternating directions so as to provide the desired final zig-zag configuration of filter pack structure 10 (Figs. 4, 13; col. 7, lines 1-5) (i.e., each of the plurality of flow channels having a plurality of scores at a plurality of bend axes, the filter media is alternately folded at each of the plurality of bend axes so as to form the filter media pack) to form a structure 10 with face portions 16a facing incoming air (arrows in Fig. 4; col. 4, lines 23-24; col. 5, lines 32-35) and face portions 16b on the air leaving or outlet side (col. 4, lines 25-26), noting the openings between the face portions 16a in Fig. 4, and recognizing that such openings must be present between face portions 16b (e.g., col. 7, line 4: “alternating”; claim 1: “face portions at the fold”) (i.e., having a plurality of upstream openings and a plurality of downstream openings).
However, Ter Horst does not explicitly recite that the filter media is not stretched.
Rocklitz discloses pleated filtration media ([0007]) that is formed by folding the media back and forth such that a large amount of media can be arranged in a relatively small volume ([0004]). Rocklitz teaches that the media can be made with a high cellulose content ([0014]), which is often desirable due to its low cost, and which is relatively non-stretchable ([0163]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the structure of Ter Horst by providing filter media that is not stretched as taught by Rocklitz because filter media can be made with a high cellulose content to lower costs, cellulose being relatively non-stretchable (Rocklitz, [0014], [0163]).

Regarding claim 11, Ter Horst teaches that adjacent peaks 18 can be secured or bonded with glue 22 or another suitable adhesive (Fig. 6; col. 4, lines 52-56) to enhance rigidity as desired (col. 4, lines 65-67) (i.e., a tacking material positioned between adjacent crests of the plurality of flow channels, the tacking material holding the filter media pack in a desired shape).

Regarding claim 12, Ter Horst teaches scoring to create a diamond-shaped pattern (col. 6, lines 21-23) so that the openings between folds are diamond shaped (e.g., Figs. 4, 5) (i.e., when the filter media is alternately folded at the plurality of bend axes, a plurality of diamond shaped flow channels are formed), wherein the scoring forms triangular cross-sectional areas (Fig. 10) (i.e., the plurality of flow channels are triangular in cross-section), noting the that the incomplete triangles of Fig. 10 are analogous to the triangles of Fig. 1 of the disclosure (see [0015] of the specification).

Regarding claim 13, Ter Horst in view of Rocklitz does not explicitly disclose that an inlet face of the filter media pack has a flow entry area of greater than 50% of a total inlet face area. 
Rocklitz teaches flutes in a media pack having tapered geometry (Figs. 5A-C; [0008], [0075]). Rocklitz teaches that this design can reduce pressure losses as flow moves along channels formed by tapered flutes, thus reducing pleat pack initial pressure drop ([0008]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the structure of Ter Horst in view of Rocklitz by providing an inlet face of the filter media pack has a flow entry area of greater than 50% of a total inlet face area as taught by Rocklitz because (1) flutes having tapered geometry can reduce pleat pack initial pressure drop (Rocklitz, [0008]), and (2) such a structure would result in a flow entry area to a filter structure face that is greater than 50% of the area of the face (Rocklitz, Fig. 5A). 

Regarding claim 18, Ter Horst teaches scoring to create a diamond-shaped pattern (col. 6, lines 21-23) so that the openings between folds are diamond shaped (e.g., Figs. 4, 5) (i.e., the plurality of upstream openings and the plurality of downstream openings are diamond shaped). 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
REJECTION 1
Claim 5 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 20 of prior U.S. Patent No. 11,040,302. This is a statutory double patenting rejection.
REJECTION 2
Claim 19 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 19 of prior U.S. Patent No. 11,040,302. This is a statutory double patenting rejection. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
REJECTION 3
Claims 1, 2, 3, 4, 6, 7, 8, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, and 8 of U.S. Patent No. 11,040,302 (reference document). 
Regarding claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because the reference document claim 1 is more limited than the instant claim (“the first shape is different from the second shape”). However, a less limited claim would be prima facie obvious to a skilled practitioner over a more limited claim.
In addition, claims 2, 3, 4, 6, 7, 8, and 9 correspond to claims 2, 3, 4, 5, 6, 7, and 8, respectively, of the reference document.
REJECTION 4
Claims 10, 11, 12, 13, 14, 15, 16, 17, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10, 11, 12, 13, 14, 15, 16, 17, and 18 of U.S. Patent No. 11,040,302 (reference document). 
Regarding claim 10, although the claims at issue are not identical, they are not patentably distinct from each other because the reference document claim 9 is more limited than the instant claim (“the first shape is different from the second shape”). However, a less limited claim would be prima facie obvious to a skilled practitioner over a more limited claim.
In addition, claims 11, 12, 13, 14, 15, 16, 17, 18, and 20 correspond to claims 10, 11, 12, 13, 14, 15, 16, 17, and 18, respectively, of the reference document.
 
Additional Claim Objections
Claims 5, 7, 9, 14-17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 5, 7, 9, 14-17, 19, and 20. The concept of a filter media pack comprising filter media scored and folded in a linear flow direction so as to form a plurality of flow channels, each of the plurality of flow channels having a plurality of scores at a plurality of bend axes, the filter media being alternately folded at each of the plurality of bend axes so as to form the filter media pack having a plurality of upstream openings and a plurality of downstream openings (claim 10), and a method of making such a filter media pack (claim 1), 
wherein upstream openings and downstream openings are fish scale shaped (claims 5, 19);
wherein the upstream openings are larger than the downstream openings (claim 6); and wherein the upstream openings are substantially oval shaped, and wherein the downstream openings are substantially diamond shaped (claim 7); 
wherein the upstream openings are substantially oval shaped (claim 8); and wherein the downstream openings are substantially diamond shaped (claim 9);
wherein the plurality of upstream openings have a different cross-sectional shape than the plurality of downstream openings (claim 14); or
wherein the plurality of upstream openings are substantially oval shaped, and wherein the plurality of downstream openings are substantially diamond shaped (claim 20)
is considered to define patentable subject matter over the prior art.
It is noted that “substantially oval shaped” and “substantially diamond shaped” are interpreted in view of the description ([0020]: “substantially-diamond shaped (e.g., matching the shape of the score lines that define the upstream face openings 304) . . . substantially oval shape (e.g., matching the shape of the upstream face openings 304)”).
The closest prior art is regarded to be Ter Horst (US 5,804,073), which discloses a pleated structure (Abstract) for a filter pack structure (col. 1, lines 8-9) wherein filter media 32 is scored along longitudinal fold lines 34 and along axes 36 to produce diamond-shaped patterns along axis 36 (col. 6, lines 7-23), and alternatingly folding the media along the axes 36 in a zig-zag configuration (Fig. 13; 3-5), producing flow channels. However, Ter Horst does not teach or suggest that the resulting openings should have a fish scale shape, or that upstream and downstream openings have different shapes.
Other close prior art, Neumann (US 2,980,208), discloses a filter element (Fig. 4; col. 1, lines 15-16; col. 4, line 5) comprising a sheet of filter material with pre-scored creases (col. 3, lines 35-36) that is folded into panels like an accordion along transverse creases 5 to form honeycomb cells (col. 3, lines 51-56), thereby teaching filter media that is scored and bent at bend axes, and then folded to form flow channels. However, Neumann does not teach or suggest that openings should have a fish scale shape, or that upstream and downstream openings have different shapes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi (US 2006/0151383 A1) discloses a process for making a filter comprising a plurality of pleats of filter material wherein the pleats are joined at folds at substantially equal intervals in the filter material and arranged in a zigzag pattern (Fig. 1; [0016]).
Swars (US 2005/0284117 A1) discloses a particle filter (Abstract) with filter walls 2 folded to form the filter (Figs. 1b, 1c) ([0075]) such that a filter can consist of one continuous strip of filter material ([0077]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL E GITMAN whose telephone number is (571)272-7934. The examiner can normally be reached M-Th 7:15-5:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-3471. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GABRIEL E GITMAN/Examiner, Art Unit 1772